DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “116” has been used to designate both “first prosthesis strip 116” and the label on fig. 1b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim4 is objected to because of the following informalities:  
Regarding claim 4, “at prosthesis strip” in lines 1-2 should read “a prosthesis strip”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 210696118 U) in view of Bartschi (US 20190117356) and Pays (US 20130152960) 
Regarding claim 1, Chen discloses an instrument for isolating a candidate 10 eyelash from adjacent eyelash (fig. 10, eyelash 10 separated using instrument, also see translation, pg. 1, “the setting of the pointed structure can be used to provocate real eyelashes, and can facilitate the separation of real eyelashes by the staff”) to attach a prosthesis 1 to the candidate eyelash 10 (fig. 4, false eyelash 1 on true eyelash 10), the instrument comprising:
a handle 8 (fig. 7, connecting handle 8)
an instrument tip 6 (fig. 7, hook 6 and sharp structure 7 comprising tip) having a rigid outer perimeter (fig. 7, hook 6 and sharp structure make up a perimeter) and a tip aperture within the rigid outer perimeter (see annotated fig. 7 below), the tip aperture including a distal slot (see annotated fig. 7 below) having a slot width configured to receive the candidate eyelash 10 (fig. 11, space holding an eyelash 10)

    PNG
    media_image1.png
    424
    339
    media_image1.png
    Greyscale

Chen fails to teach wherein the handle has an asymmetric geometry with respect to a transverse plane of the handle.
However, Bartschi teaches wherein handles of devices used for personal care and cosmetic use (paragraph 0039, “The present invention is preferably used in products for personal care, for example… cosmetics and make-up”) having an asymmetric geometry with respect to a transverse plane of the handle (see annotated fig. 2e below) is well known in the art.

    PNG
    media_image2.png
    548
    747
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle disclosed in Chen such that is has an asymmetric geometry with respect to a transverse plane of the handle, as taught and suggested by Bartschi, for the purpose of providing a suitably ergonomic shape to grip the handle (see Bartschi, paragraph 0260, “grip hollows that serve to improve its hold”, paragraph 0495, “the latter has a narrowed waist 11 which again improves the grip”).
Chen fails to teach a prosthesis repository including at least one prosthesis, the prostheses repository disposed between the handle and the instrument tip.
However, Pays teaches an instrument for attaching prosthetic eyelashes (abstract) comprising a prostheses repository 21 including at least one prosthesis F (fig. 4, support 21 of device holding fibers F, see paragraph 00174), the prostheses repository 21 disposed between the handle 11 and the instrument tip 23 (fig. 4, support 21 with fibers F behind distal part 23, see paragraph 00169, also see fig. 1, element 20 with fibers F in front of grasping part 11, see paragraph 0115).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument disclosed in Chen to comprise a prostheses repository including at least one prosthesis, the prostheses repository disposed between the handle and the instrument tip, as taught by Pays, for the purpose of providing a suitable and convenient means of holding prostheses before application to the patient (see Pays, paragraph 0173).
Regarding claim 9, Chen, as modified by Bartschi, discloses the instrument further comprising a flat portion 10 of an outer surface of the instrument at least partially defining the asymmetric geometry (fig. 2e, flat spot 10, paragraph 0059), the flat portion configured to prevent rotational movement of the instrument about a central axis of the handle while the flat portion is disposed over a flat surface (paragraph 0497, “the hand part 1c has a flat spot 10 which allows the hand part 1c… to be set down in a stable position” NOTE: a stable position suggests that this prevents rotational movement about a central axis since the device would generally not move in a stable position”).
Regarding claim 10, Chen discloses wherein the rigid outer perimeter has a first portion that defines the distal slot of the tip aperture (see annotated fig. 7 below) and a second portion that defines an open area of the tip aperture, the open area having a variable width (see annotated fig. 7 below)

    PNG
    media_image3.png
    330
    429
    media_image3.png
    Greyscale

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Bartschi and Pays, and further in view of Chipman (US 20130133681)
Regarding claim 2, Chen fails to teach the instrument further comprising an adhesive reservoir disposed between the instrument tip and the prostheses repository, the adhesive reservoir configured to house an adhesive.
However, Chipman teaches a device with a built in adhesive reservoir 315 in between the prostheses repository and the edge of the tray 300 (fig. 3, recess 315 in between 305, 310 that store lashes 100, and front edge of the tray 300), the adhesive reservoir 315 configured to house an adhesive (fig. 3, recess 315 for an adhesive stone 330 to store adhesive 335, see paragraph 0028). NOTE: the adhesive reservoir between the prostheses repository and the edge of the tray suggests placement of the adhesive reservoir between the prostheses repository and the instrument trip disclosed in Chen, as modified by Pays, see annotated fig. 6 of Chipman below.

    PNG
    media_image4.png
    683
    676
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Chen to include an adhesive reservoir disposed between the instrument tip and the prostheses repository, the adhesive reservoir configured to house an adhesive, as taught and suggested by Chipman, for the purpose of providing a suitable means of further bonding the prosthesis to the eyelash (see Chipman, paragraph 0020, “The adhesive bonds the extension onto the natural lash”), to provide storage area for adhesive that can be refilled (see Chipman, paragraph 0019, “More adhesive can be deposited onto the stone when the adhesive on the stone is used up or dries out”) and to create muscle memory for the user relative to a fixed position to the prostheses repository (see Chipman, paragraph 0029, “By placing the adhesive stone and glue in a fixed location relative to the extensions, the repeated movement between the extension and adhesive glue can produce muscle memory of the motion”),
Regarding claim 3, Chen, as modified by Pays, is silent to wherein the instrument further comprises a lateral projection of the prostheses repository configured to receive the at least one prosthesis and orient the at least one prosthesis at a lateral angle relative to the central axis of the handle.
However, Chipman discloses a prostheses repository (fig. 6, bottom portion of tray 300 with curved surfaces 305, 310) further comprising a lateral projection 305 of the prostheses repository configured to receive the at least one prosthesis (see Chipman, fig. 5, curved surface 305 with strip 110 and eyelash extensions 100) and orient the at least one prosthesis 100 at a lateral angle (see Chipman, fig. 6, lashes at a lateral angle relative to the curved surfaces 305, 310) relative to the central axis of the device 300 (see Chipman, curved surfaces 305 orient extensions 100 relative to central axis of the tray).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument disclosed in Chen in view of Pays such that the instrument further comprises a lateral projection of the prostheses repository configured to receive the at least one prosthesis and orient the at least one prosthesis at a lateral angle relative to the central axis of the handle, as taught and suggested by Chipman, the purpose of providing a suitable structure that can store prostheses in a way that makes it easier for a technician to grasp an individual prosthesis for attachment (see Chipman, paragraph 0026, “This spread generates space in between each individual eyelash, making it easier for a technician to localize and grasp an extension (100-1) with a pair of tweezers”)
Regarding claim 4, Chen, as modified by Pays and Chipman, discloses the instrument further comprising a prosthesis strip 100 disposed between the at least one prosthesis 100 and the lateral projection 305 (see Chipman, fig. 5, strip 110 between curved surface 305 and eyelash extensions 100, see paragraph 0025), the prosthesis strip configured to temporarily fix the at least one prosthesis to the prosthesis strip (see Chipman, paragraph 0018, “once the extensions are separated, the technician can close the tweezers over the desired portion of the extension and pull it from the strip (110)”).
Regarding claim 5, Chen, as modified by Pays and Chipman, discloses wherein the prosthesis strip includes at least one additional prosthesis 100-2 (fig. 2, strip 110 has first extension 100-1 and second extension 100-2 that are selectively picked from the strip 110, see paragraph 0028).
Regarding claim 6, Chen, as modified by Pays and Chipman, discloses the instrument further comprising an additional prosthesis strip disposed between an additional lateral projection 310 of the prostheses repository (see Chipman, fig. 6, two sets of eyelash prostheses on curved surfaces 305 and 310, see annotated fig. 6 below) and an additional prosthesis (see annotated fig. 6 of Chipman below), the additional prosthesis temporarily fixed to the additional prosthesis strip (see Chipman, paragraph 0018, “once the extensions are separated, the technician can close the tweezers over the desired portion of the extension and pull it from the strip (110)”).

    PNG
    media_image5.png
    667
    698
    media_image5.png
    Greyscale

Regarding claims 7-8, Chen, as modified by Pays and Chipman, discloses wherein the additional prosthesis has a length that is different than a length of the at least one prosthesis (fig. 6, eyelashes on the right are shorter than the eyelashes on the left), but is silent to wherein the additional prosthesis has a length that is greater than a length of the at least one prosthesis, and is silent to wherein the additional prosthesis has a length that is less than a length of the at least one prosthesis.
However, Chipman teaches that the prostheses may be organized by length (paragraph 0027, “The extensions can be organized by color, thickness, curl, length, or other characteristic”, also see fig. 6, eyelashes on left side are shorter than eyelashes on right side), thus suggesting that the prostheses repository can have varying lengths of prostheses. Depending on which prosthesis is considered to be the first “the at least one prosthesis” and the “additional prosthesis”, the additional prosthesis can have a length that is either greater or less than a length of the at least one prosthesis.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Regarding claim 11, Chen discloses a method for attaching prosthesis to a candidate eyelash (fig. 4, false eyelash 1 on true eyelash 10), the method comprising:
actuating the candidate eyelash into a distal slot of a tip aperture of an instrument tip of an instrument (see translation, pg. 4, paragraph 8 “use the crochet needle to hook out the real eyelashes 10 that need to be grafted” NOTE: this step starts the process of isolating the eyelash from adjacent eyelashes), the instrument tip having a rigid outer perimeter defining the tip aperture (see annotated fig. 7 below);
advancing the instrument tip relative to the candidate eyelash (fig. 11, instrument now has true eyelash 10 after the eyelash moves further within the slot), disposing the candidate eyelash in an open area of the tip aperture (fig. 11, instrument now has true eyelash 10 further within the slot), a first portion of the rigid outer perimeter defining the distal slot of the tip aperture and a second portion of the rigid outer perimeter defining the open area of the tip aperture (see annotated fig. 7 below), and
attaching the prosthesis 1 to the candidate eyelash 10 (see translation, pg. 4, paragraph 8 “use tweezers to clamp the false eyelash body 1 disclosed in the present in the present utility model, so that the middle part of the blade-shaped structure 2 of the false eyelash body 1 is connected to the real eyelashes”. )

    PNG
    media_image1.png
    424
    339
    media_image1.png
    Greyscale
 
    PNG
    media_image3.png
    330
    429
    media_image3.png
    Greyscale

Chen is silent to wherein the prosthesis is attached to the candidate eyelash while the candidate eyelash is disposed in the open area of the tip aperture.
However, because Chen discloses wherein the candidate eyelash is disposed in the open area of the tip aperture to separate the candidate eyelash from adjacent eyelashes (see translation, pg. 4 paragraph 8, “use the crochet needle to hook out the real eyelashes 10 that need to be grafted”), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Chen such that the prosthesis is attached to the candidate eyelash while the candidate eyelash is disposed in the open area of the tip aperture for the purpose of providing a suitable means of keeping the eyelash separated while the prosthesis is being attached, thereby maintaining the accuracy of the procedure.
Regarding claim 13, Chen discloses the method further comprising applying a force to an eyelash adjacent to the candidate eyelash (see translation, pg. 4, paragraph 6, “pointed structure 7 can be used to provoke the real eyelashes 10, which can facilitate the separation of the real eyelashes 10 by the staff”), the force applied by a portion of the rigid outer perimeter (see translation, pg. 4, paragraph 6, pointed structure 7 can be used to provoke the real eyelashes 10, which can facilitate the separation of the real eyelashes 10 by the staff”. NOTE: sharp structure 7 also applies a force by being adjacent to the eyelash, as the eyelashes are densely packed, and individually selecting a true eyelash 10 pushes the other eyelashes out of the way)
Claims 12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chipman
Regarding claim 12, Chen fails to teach wherein the method further comprises applying an adhesive to a portion of the prosthesis, wherein the adhesive is disposed in an adhesive reservoir of the instrument.
However, Chipman teaches a method for applying eyelashes (abstract) comprising applying an adhesive 335 to a portion of the prosthesis 100 (paragraph 0028, “the technician may grip an extension (100-1) with the tweezers (115) and then immediately dip the end of it into the adhesive glue (335)”, also see fig. 6), wherein the adhesive 335 is disposed in an adhesive reservoir 315 (fig. 6, adhesive 335 within recess 315 that holds an adhesive stone 330, see paragraph 0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Chen such that it further comprises applying an adhesive to a portion of the prosthesis, wherein the adhesive is disposed in an adhesive reservoir, as taught by Chipman, for the purpose of providing a further suitable method of attaching the prosthesis to the eyelash in a way that further bonds the extension onto the natural lash (see Chipman, paragraph 0020, “The adhesive bonds the extension onto the natural lash”) and has a short working time to adjust the extension while also expediting the process (see Chipman, paragraph 0020, “Some adhesives provide a short amount of working time where the extension can be adjusted and the adhesive smoothed.”).
Regarding claim 16, Chen is silent to the method further comprising: actuating the instrument tip, and disposing an additional candidate eyelash in the tip aperture an attaching an additional prosthesis to the additional candidate eyelash while the additional candidate eyelash is disposed in the tip aperture.
However, Chipman suggests that placing several eyelashes on a particular patron or patient is well known in the art of cosmetics (paragraph 0018, “60 to 120 individual extensions being used for each patron”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Chen to further comprise actuating the instrument tip, and disposing an additional candidate eyelash in the tip aperture an attaching an additional prosthesis to the additional candidate eyelash while the additional candidate eyelash is disposed in the tip aperture, as taught and suggested by Chipman, for the purpose of providing more prostheses to more of the candidate’s eyelashes throughout the cosmetic procedure, since Chen already discloses performing the method with a first prosthesis (see analysis of claim 11 above), and since one of ordinary skill in the art would appreciate that a patient would not want to lengthen only a singular eyelash.
Regarding claim 17, Chen, as modified by Chipman, is silent to wherein the additional prosthesis has a length that is different from a length of the prosthesis.
However, Chipman teaches a prostheses repository (abstract) wherein several prostheses can be of differing lengths (paragraph 0027, “The extensions can be organized by color, thickness, curl, length, or other characteristic). 
Because the applicant appears to place no criticality of the comparative length between the prosthesis and the additional prosthesis (see paragraph 0040 of application specification, “The first prosthesis 114, the second prosthesis 120, and the third prosthesis 128 can be identical in one example… In another example, each of the prosthesis 114, 120, and 128 can have a different length”), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Chen such that the additional prosthesis has a different length from the length of the prosthesis for the purpose of providing a suitable means of lengthening both the first and second eyelash in a proportional manner since individual eyelashes may vary in length.
Claim 14, 18, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Pays and Chipman.
Regarding claim 14, Chen fails to teach the method further comprising removing the prosthesis from a prosthesis strip of a prostheses repository of the instrument.
However, Pays teaches an instrument for applying prosthetic eyelashes (abstract) with a prostheses repository on the instrument.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Chen to include a prostheses repository within the instrument, as taught by Pays, for the purpose of providing a suitable and convenient means of holding prostheses before application to the patient (see Pays, paragraph 0173).
Moreover, Chipman teaches the method of removing a prosthesis 100-1 from a prosthesis strip 110 (fig. 2, first eyelash extension 100-1 pulled from strip 110, paragraph 0018, “Once the extensions are separated, the technician can close the tweezers over the desired portion of the extension and pull it from the strip (110)”) of a prostheses repository of the device 300 (fig. 6, eyelash tray 300 comprising prostheses repository on lower portion with curved surface 305, fig. 5, strip 110 on curved surface 305, also see annotated fig. 6 below).

    PNG
    media_image4.png
    683
    676
    media_image4.png
    Greyscale

Regarding claim 18, Chen discloses an instrument for isolating a candidate eyelash from an adjacent eyelash (fig. 10, eyelash 10 separated using instrument), the instrument comprising:
a handle 8 having a handle distal end and a handle proximal end (fig. 7, connecting handle 8, see annotated fig. 7 below)
an instrument tip 6 (fig. 7, hook 6 and sharp structure 7 composing tip) having a rigid outer perimeter (fig. 7, hook 6 and sharp structure 7 make up a perimeter) and a tip aperture within the rigid outer perimeter (see annotated fig. 7 below), the tip aperture including a distal slot (see annotated fig. 7 below) having a slot width configured to receive the candidate eyelash 10 (fig. 11, space holding an eyelash 10), the rigid outer perimeter configured to apply a force to the adjacent eyelash (fig. 10, eyelashes are densely packed and a force will be applied to adjacent eyelashes to make space via the perimeter of the device).

    PNG
    media_image6.png
    472
    396
    media_image6.png
    Greyscale

Chen fails to teach an instrument comprising a prostheses repository including a first prosthesis and a second prosthesis strip having a second prosthesis, the first prosthesis having a first length and the second prosthesis having a second length, and an adhesive reservoir disposed between the instrument tip and the prostheses repository, the adhesive reservoir configured to house an adhesive.
However, Pays teaches an instrument for applying eyelash prostheses (abstract) comprising a prostheses repository
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument disclosed in Chen to include a prostheses repository, as taught by Pays, for the purpose of providing a suitable and convenient means of holding prostheses before application to the patient (see Pays, paragraph 0173).
Moreover, Chipman teaches a tray 300 comprising a prostheses repository  (fig. 6, lower portion of eyelash tray 300, see annotated fig. 6 below) including a first prosthesis and a second prosthesis (see annotated fig. 6 below), the first prosthesis having a first length and the second prosthesis having a second length (see annotated fig. 6 below, strip containing first prosthesis has eyelashes shorter than the strip containing the second prosthesis, also see paragraph 0027, “The extensions can be organized by color, thickness, curl, length, or other characteristic”), and an adhesive reservoir 315 built within the device 300 between the prostheses repository and an upper edge of the tray (fig. 6, recess 315 to house adhesive stone 330 and adhesive 335, paragraph 0028), the adhesive reservoir configured to house an adhesive 335 (fig. 6, adhesive 335, see paragraph 0028). NOTE: the adhesive reservoir between the prostheses repository and the edge of the tray suggests placement of the adhesive reservoir between the prostheses repository and the instrument trip disclosed in Chen, as modified by Pays, see annotated fig. 6 of Chipman below.

    PNG
    media_image4.png
    683
    676
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument disclosed in Chen in view of Pays such that the prostheses repository includes a first prosthesis and a second prosthesis strip having a second prosthesis, the first prosthesis having a first length and the second prosthesis having a second length, and an adhesive reservoir disposed between the instrument tip and the prostheses repository, the adhesive reservoir configured to house an adhesive, as taught by Chipman, for the purpose of providing a suitable means of storing prostheses in a way that makes it easier for a technician to grasp an individual prosthesis for attachment (see Chipman, paragraph 0026, “This spread generates space in between each individual eyelash, making it easier for a technician to localize and grasp an extension (100-1) with a pair of tweezers”), to provide storage area for adhesive that can be refilled (see Chipman, paragraph 0019, “More adhesive can be deposited onto the stone when the adhesive on the stone is used up or dries out”) and to create muscle memory for the user relative to a fixed position to the prostheses repository (see Chipman, paragraph 0029, “By placing the adhesive stone and glue in a fixed location relative to the extensions, the repeated movement between the extension and adhesive glue can produce muscle memory of the motion”). 
Regarding claim 20, Chen discloses wherein the rigid outer perimeter has a first portion that defines the distal slot of the tip aperture (see annotated fig. 7 below) and a second portion that defines an open area of the tip aperture, the open area having a variable width (see annotated fig. 7 below)

    PNG
    media_image3.png
    330
    429
    media_image3.png
    Greyscale

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Bartschi
Regarding claim 15, Chen fails to teach the method further comprising preventing a rotational movement of the instrument about a central axis of a handle of the instrument, the rotational movement prevented by a geometry of a portion of the instrument 
However, Bartschi teaches a method of preventing a rotational movement of an instrument about a central axis of the instrument, the rotational movement prevented by a geometry of a portion of the instrument (paragraph 0059, “the base body preferably has one or more flat spots so that the handle is able to lie in a stable position”).
Bartschi is considered analogous art because it pertains to an instrument for cosmetic use (paragraph 0039, “The present invention is preferably used in products for personal care, for example… cosmetics and make-up”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Chen to further comprise preventing a rotational movement of the instrument about a central axis of a handle of the instrument, the rotational movement prevented by a geometry of a portion of the instrument, as taught by Bartschi, for the purpose of providing a suitable method of keeping the device stable when laying on a surface (see Bartschi, paragraph 0059), thus preventing the instrument from rolling away after use.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Pays and Chipman, and further in view of Bartschi.
Regarding claim 19, Chen fails to teach the instrument further comprising a flat portion of an outer surface of the instrument, the flat portion configured to prevent rotational movement of the instrument.
However, Bartschi teaches an instrument for cosmetic use (paragraph 0039, “The present invention is preferably used in products for personal care, for example… cosmetics and make-up”) further comprising a flat portion of an outer surface of the instrument, the flat portion configured to prevent rotational movement of the instrument (paragraph 0059, “the base body preferably has one or more flat spots so that the handle is able to lie in a stable position”. NOTE: a stable position suggests that this prevents rotational movement about a central axis since the device would generally not move in a stable position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument disclosed in Chen such that it further comprises a flat portion of an outer surface of the instrument, the flat portion configured to prevent rotational movement of the instrument, as taught by Bartschi, for the purpose of providing a suitable structure that allows the instrument to lie in a stable position when not in use (see Bartschi, paragraph 0059), thereby preventing the device from rolling off a table.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Merszei (US 20070227550) discloses a self-adhesive eyelash extension set.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785